Title: From Thomas Jefferson to Albert Gallatin, 30 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Jan. 30. 07.
                        
                        I have recieved a complaint against McGillis, Collector of St. Mary’s, which comes from persons, who appear
                            respectable from their offices, to wit, Counsellers &c. stating that he injures the revenue, & that they have
                            forwarded the particular charges to you; and they affirm that his malpractices continue. are their charges serious &
                            founded? affectte salutns.
                    